     Case 2:19-cr-00642-VAP Document 381 Filed 05/25/21 Page 1 of 3 Page ID #:7701



 1     David A. Warrington
 2     David.warrington@kutakrock.com
       KUTAK ROCK LLP
 3     901 East Byrd Street, Suite 1000
 4     Richmond, Virginia 23219
       Telephone: (202) 828-2438
 5     Facsimile: (202) 828-2400
 6
       Attorney for Defendant Imaad Shah Zuberi
 7
 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11                                            Case No.: 2:19-cr-00642-VAP
       UNITED STATES OF AMERICA,                   No.: 2:20-cr-00155-VAP
12
13                                            DEFENDANT IMAAD ZUBERI’S
                  Plaintiff,
                                              NOTICE OF EX PARTE
14                                            APPLICATION AND EX PARTE
15          v.                                APPLICATION TO GRANT
                                              CLEARED COUNSEL ACCESS TO
16     IMAAD SHAH ZUBERI,                     THE UNDER-SEAL SENTENCING
17                                            TRANSCRIPT, INCLUDING
                  Defendant.
                                              CLASSIFIED PORTIONS
18
19                                            The Honorable Virginia A. Phillips
20
21
22
23
24
25
26
27
28
        EX PARTE APPLICATION TO GRANT CLEARED COUNSEL ACCESS TO THE
                      UNDER-SEAL SENTENCING TRANSCRIPT
     Case 2:19-cr-00642-VAP Document 381 Filed 05/25/21 Page 2 of 3 Page ID #:7702



 1      NOTICE OF EX PARTE APPLICATION TO GRANT CLEARED COUNSEL
 2     ACCESS TO THE UNDER-SEAL SENTENCING TRANSCRIPT, INCLUDING
                           CLASSIFIED PORTIONS
 3
 4     TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

 5           PLEASE TAKE NOTICE that Defendant Imaad Zuberi hereby applies to the

 6     Court for an order granting his cleared counsel access to the complete sentencing

 7     transcript, including classified portions in this matter.

 8           This application is based upon this notice, the application in support, the files and

 9     records in this case, and such further evidence and argument as the Court may permit.

10
11           Dated: May 25, 2021                      Respectfully submitted,

12
13                                                    KUTAK ROCK LLP

14                                                    By: /s/ David A. Warrington
15                                                    David A. Warrington
                                                      Attorney for Defendant Imaad Shah Zuberi
16
17
18
19
20
21
22
23
24
25
26
27
28
        EX PARTE APPLICATION TO GRANT CLEARED COUNSEL ACCESS TO THE
                      UNDER-SEAL SENTENCING TRANSCRIPT
     Case 2:19-cr-00642-VAP Document 381 Filed 05/25/21 Page 3 of 3 Page ID #:7703



 1                                             APPLICATION
 2            Defendant Imaad Zuberi was sentenced on February 18, 2021. 1 Part of his
 3     sentencing included sealed proceedings.2 On March 18, 2021, counsel for Mr. Zuberi
 4     lodged a Transcript Order for the sentencing proceedings in this matter.3
 5            Mr. Zuberi request the Court grant his counsel, who have obtained the required
 6     security clearance, access to the complete transcript of the sentencing proceedings in
 7     this matter.
 8            Prior to filing this ex parte application, counsel for Mr. Zuberi notified the
 9     government and asked whether they opposed the request. The government responded
10     that it does not oppose the ex parte nature of this request or the relief sought herein.
11
12                                             CONCLUSION

13            For the foregoing reasons, the Court should grant Mr. Zuberi’s counsel, who
14     have obtained the required security clearance, access to the complete transcript of the
15     sentencing proceedings in this matter.
16     Dated: May 25, 2021                        Respectfully submitted,
17
18                                                KUTAK ROCK LLP
19
                                                  By: /s/ David A. Warrington
20                                                David A. Warrington
21                                                Attorney for Defendant Imaad Shah Zuberi
22
23
24
25
26     1
         See Dkt. 331. All docket references are to the docket in No. 19-00642-VAP.
27     2
         See Partial Trans. of Sentencing at 18.
       3
         See Dkt. 343-1.
28
                                         1
           EX PARTE APPLICATION TO GRANT CLEARED COUNSEL ACCESS TO THE
                         UNDER-SEAL SENTENCING TRANSCRIPT
